Exhibit 10.1

AMENDMENT NO. 2 TO
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
MICHAEL MARCKX

This Amendment No. 2 to the Amended and Restated Executive Employment Agreement
(this "Amendment Agreement") is by and between SPY Inc., a Delaware corporation
(the "Company"), and Michael Marckx (the "Executive"). Each party is sometimes
individually referred to in this Amendment as a "Party" and collectively as the
"Parties." This Amendment Agreement is effective on October 16, 2012 ("Effective
Date").

RECITALS:

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Executive Employment Agreement dated as of October 27, 2011 and
effective as of December 15, 2011, as further amended by Amendment No. 1 thereto
("Amendment No. 1") effective on December 15, 2011 (as amended, the "Employment
Agreement").

WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
in this Amendment Agreement in accordance with Section 8 of the Employment
Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment Agreement and intending to be legally bound, the Parties
agree as follows:

Capitalized terms not otherwise defined in this Amendment Agreement shall have
the respective meanings ascribed to them in the Employment Agreement.

Section 2(b) of the Employment Agreement is hereby amended and restated in its
entirety as follows:

b. Annual Bonus Potential. During each full fiscal year of the Term (commencing
in fiscal year 2014), in further consideration of the Services to be rendered
under this Agreement, Executive shall be eligible to receive combined total
annual bonus ("Total Potential Bonus") of up to one hundred percent (100%) of
Base Salary, or an increment thereof, in part upon achievement of goals to be
recommended by and approved by the Compensation Committee in its discretion for
fiscal year 2014. (For sake of clarity, the Total Potential Bonus would equal
Three Hundred Thousand Dollars ($300,000) based on Executive's Base Salary of
same amount as of the Effective Date). Fifty percent (50%) of the Total
Potential Bonus (the "Annual Performance Target Bonus") will initially be based
on the goals to be determined in the discretion of the Compensation Committee
for fiscal year 2014. (For sake of clarity, the Annual Performance Bonus would
equal One Hundred, Fifty Thousand Dollars ($150,000) as of the Effective Date).
The other fifty percent (50%) of the Total Potential Bonus (in equal dollar
amount) will be at the sole discretion of the Compensation Committee. The
above-referenced bonuses, if any are earned, will be paid to Executive within
two and one-half months of the end of the fiscal year with respect to which the
bonus relates. To earn any bonus, Executive must remain employed with the
Company through the end of the fiscal year with respect to which the bonus
relates.

For sake of clarity, Executive acknowledges and agrees that Executive has not
earned and is not entitled to any bonus for fiscal year 2012 or 2013, but
nevertheless is waiving any potential claim and right to or eligibility for any
bonus payments for fiscal year 2012 or 2013 pursuant to this Amendment
Agreement. Furthermore, Executive acknowledges and agrees that (i) Executive is
voluntarily entering into this Amendment Agreement; (ii) this Amendment
Agreement and the bonus waiver affected hereby do not constitute "good reason"
for resignation by Executive or constructive discharge; and (iii) there is no
substitute or replacement compensation being provided to Executive related to
this Amendment Agreement.

Except as expressly modified herein, all other terms and conditions of the
Employment Agreement are hereby ratified and confirmed and shall remain in full
force and effect, provided, however that Amendment No. 1 is entirely amended by
this Amendment Agreement.

This Amendment Agreement may not be amended or waived except by a writing signed
by Executive and by an officer or director authorized by the Company's Board
which expressly references this Section. Failure to exercise any right under
this Amendment Agreement shall not constitute a waiver of such right. Any waiver
of any breach of this Amendment Agreement shall not operate as a waiver of any
subsequent breaches. All rights or remedies specified for a party herein shall
be cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.

This Amendment Agreement shall be governed by and construed in accordance with
the laws of the State of California. The parties hereby agree that the sole and
exclusive forum for resolution of any dispute relating to this Amendment
Agreement shall be in San Diego, California, the parties hereby submit to
personal jurisdiction of state and federal courts and the arbitrator in San
Diego, California to resolve any disputes relating to this Amendment Agreement.

This Amendment Agreement may be executed in multiple counterparts and may be
delivered via facsimile, electronic mail in portable document format or other
means intended to preserve the original graphical content of a signature. Any
such counterpart shall constitute an original signature and all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF

, the Parties hereto have executed this Amendment Agreement and made it
effective as of the date and year first written above.



SPY INC.

EXECUTIVE



 

By: /s/ Michael D. Angel



 

/s/ Michael Marckx

Name: Michael D. Angel

Michael Marckx

Its: Chief Financial Officer, Secretary and

Treasurer

     

